DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-18, 22-32, 34, 35, 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomono et. al. (WO 2008/093721 A1). A translation is being provided and will be referenced herein.
As to claims 1 and 29, Tomono teaches an LED panel for a display and related method (claim 29) that is positionable in a theatre (#10, Fig. 11, ¶ [0231], [0381]), the LED panel comprising: a plurality of LEDs (#11 in Fig. 11); and a body (#12B in Fig. 11) defining at least one audio port (#02 in Fig. 11) between at least two LEDs of the plurality of LEDs, the audio port being configured for allowing sound waves to pass from behind the display to a front of the display (¶ [0232] and [0381], port #02 discussed for transmitting sound throughout).  
As to claim 2, Tomono teaches a diffuser mask positionable between the plurality of LEDs and an audience position in the theatre, the diffuser mask including alternating areas of opaque areas and transparent areas (Fig. 11 G, ¶ [0238]).  
As to claim 3 and similar claim 30, Tomono teaches the transparent areas include at least two transparent areas per LED to create a visual effect of appearing to be more sources of LED light than a number of LEDs of the plurality of LEDs (Fig. 11 G, two transparent portions and the three opaque portions of layer 10a that correspond to one LED 11).  
As to claim 4 and similar claim 31, Tomono teaches the diffuser mask includes, for each LED of the plurality of LEDs, a plurality of opaque areas and a plurality of transparent areas, the diffuser mask defining gaps therethrough that are configured to be visually indistinguishable with other areas of the diffuser mask (Fig. 11 G, two transparent portions and the three opaque portions of layer 10a that correspond to one LED 11).  
As to claim 5 and similar claim 32, Tomono teaches an optical element positionable between the plurality of LEDs and the diffuser mask, the optical element being configured to direct more of light from the plurality of LEDs to the transparent areas than to the opaque areas (#19 in Fig. 18 and in ¶ [0280]).  
As to claim 6, Tomono teaches the optical element is a lenslet that is configured to prevent light from neighboring LEDs to a first LED of the plurality of LEDs from being directed to the transparent areas to which light from the first LED is directed (#19 in Fig. 18 and in ¶ [0280]).
As to claim 10 and related claim 34, Tomono teaches the diffuser mask defines a second audio port substantially aligned with the audio port defined by the body for allowing sound waves from a common source to pass through the audio port and the second audio port, the audio port defined by the body having an area that is at least three times greater than the area of the second audio port (#02 in Fig. 11 on mask 10a, see the relative size of port #02 on the body 10b and the mask 10a).  
As to claim 11, Tomono teaches diffuser mask includes a portion to define the second audio port, the portion having a thickness that is approximately 0.030 inches (¶ [0215]).   
As to claim 12, Tomono teaches the audio port is part of a plurality of audio ports defined by the body and the second audio port is part of a plurality of second audio ports defined by the diffuser mask, wherein at least half of the diffuser mask is the plurality of second audio ports that corresponds with the plurality of audio ports to form a path for sound waves to pass through the LED panel (#02 in Fig. 11 on mask 10a, see the relative size of port #02 on the body 10b and the mask 10a).  
As to claim 13, Tomono teaches the opaque areas have black paint on a surface on the front of the display to absorb ambient light in the theatre (¶ [0274]).  
As to claim 14 and related claim 35, Tomono teaches the plurality of LEDs include at least two LEDs, each LED of the at least two LEDs being offset horizontally with respect to other LEDs of the plurality of LEDs in the same vertical column as the LED, wherein the body defines the audio port at a position between the at least two LEDs for allowing audio waves to be outputted toward an audience (Fig. 16 and 17, “RGB”).  
As to claim 15, Tomono teaches the at least two LEDs are configured to have a centroid of brightness that is unshifted as compared to the other LEDs that are not offset horizontally (Fig. 16 and 17, “RGB”).  
As to claim 16, Tomono teaches a first subset of LEDs of the plurality of LEDs are configured to output light of a first color spectrum and a second subset of LEDs of the plurality of LEDs are configured to output light of a second color spectrum that is non-overlapping spectrally with the first color spectrum (Fig. 16 and 17, “RGB”).  
As to claim 17, Tomono teaches a first subset of LEDs of the plurality of LEDs has a first type of color filter and a second subset of LEDs of the plurality of LEDs has a second type of color filter that is configured to filter a different color spectrum than the first type of color filter (Fig. 16 and 17, “RGB”).  
As to claim 18, Tomono teaches the body defines a plurality of audio ports in a non-uniform pattern over an area of the LED panel (Fig. 9B).  
As to claim 22 and related claim 37, Tomono teaches a diffuser structure positionable between the plurality of LEDs and an audience position in the theatre, wherein the plurality of LEDs are configured to focus emitted light toward transmissive portions of the diffuser structure such that other portions of the diffuser structure remain dark (10b in Fig. 11 G, ¶ [0238]).  
As to claim 23, Tomono teaches the LED panel is positionable with respect to a second LED panel to form a gap therebetween that is configured to appear substantially similar to the portions of the diffuser structure that remain dark (Fig. 19).  
As to claim 24 and related method claim 38, Tomono teaches an active display that is positionable in a theatre (10a and 10b, Fig. 11, ¶ [0238] and [0381]), the active display comprising: a plurality of active light elements that form pixels for the active display (#11, Fig. 11 G, ¶ [0238]); a diffuser structure positionable between the plurality of active light elements and an audience position in the theatre (10a); and a mask on the diffuser structure, the mask being opaque and having at least two transparent areas per pixel of pixels formed by the plurality of active light elements to allow light from the plurality of active light elements to be emitted toward the audience position (10b, Fig. 11, ¶ [0238]).  
As to claim 25 and related claim 40, Tomono teaches the plurality of active light elements include a plurality of LEDs (11, Fig. 11, ¶ [0231]).  
As to claim 26 and related claim 39, Tomono teaches a body defining an audio port positioned between at least two active light elements of the plurality of active light elements, for allowing audio waves to be outputted toward the audience position (port #02 on body #12B, Fig. 11, ¶ [0231]).  
As to claim 27 and related claim 41, Tomono teaches a lens array positionable between the plurality of active light elements and the mask (19, Fig. 18 and in ¶ [0280]).  
As to claim 28 and related claim 42, Tomono teaches at least some of the transparent areas have different shapes than the other transparent areas (difference between the transparent areas of mask 10a in front of the LEDs and between the LEDs in Fig. 11).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 19-21, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono et. al. (WO 2008/093721 A1) in view of Fox et al. (US Pub. No. 2014/0235362 A1).
 
As to claims 7-9 and 33, the cited Fig. 11 of Tomono is silent about polarization and 3d viewing as claimed. However, separate embodiments of Tomono do discuss adding polarizing layers to allow for 3D viewing with stereographic glasses (¶ [0331], Fig. 24-26). It would have been obvious to one of ordinary skill in the art to apply the polarization films of an alternate embodiment of Tomono to the device of Fig. 11 in the manner laid out in claims 7-9 and 33 in order to create a 3D viewable display.
Further, Fox similarly teaches the inclusion of polarization into a device in a manner similar to the Applicant in order to create a 3D display (¶ [0054], [0055]). It would have been obvious to one of ordinary skill in the art to apply these features with corresponding effect to the panel of Tomono, thus arriving at a panel according the claims 7-9 and 33 in order to create a 3D display.
As to claims 19-21 and related claims 36, Tomono is silent about the claimed mirrors and splitter as claimed.
However, in the same field or endeavor, Fox teaches light guiding elements such as mirrors and beam splitters in order to direct light in a similar device (¶ [0051]). It would have been obvious to one of ordinary skill in the art to apply these features with corresponding effect to the panel of Tomono, thus arriving at a panel according the claims 7-9 and 33 in order to create a display from a series of LEDs.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875